        Case 1:17-cv-05821-LGS Document 126 Filed 08/29/19 Page 1 of 5



                                     UNITED STATES
                             SECURITIES AND EXCHANGE SEC                      JACK KAUFMAN
                               NEW YORK REGIONAL OFFICE                       (212) 336-0106
                                                                              KAUFMANJA@SEC.GOV
                                     200 VESEY STREET, SUITE 400
                                       NEW YORK, NY 10281-1022




                                             August 29, 2019

VIA ECF
The Honorable Lorna G. Schofield
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

       Re:    SEC v. Genovese, et al., No. 17 Civ. 5821 (LGS) (S.D.N.Y.)

Dear Judge Schofield:

        Pursuant to the Court’s Third Amended Civil Case Management Plan and Scheduling
Order, and Individual Practice Rule IV.A.2., Plaintiff Securities and Exchange Commission (the
“SEC”) respectfully submits this joint status report, with input from counsel for Defendant
Abraham Mirman (“Mirman”), the sole remaining defendant in this case. On July 1, 2019, the
Court entered a consent Final Judgment against the other two original defendants in this case,
Robert Genovese and B.G. Capital Group, Ltd. (the “Genovese Defendants”). This letter refers to
all three of the original defendants collectively as “Defendants.”

I.     What Discovery Has Taken Place

       A.     Document Discovery

       On September 10, 2018, the parties exchanged the following initial document requests:
the SEC sent Defendants its first set of document requests; Mirman and the Genovese
Defendants sent the SEC their first sets of document requests; and the Genovese Defendants sent
Mirman a set of document requests.

        On October 10, 2018, the SEC sent Defendants its written responses and objections to
their document requests. Also, on October 10 and 23, respectively, the SEC sent first Mirman,
and then the Genovese Defendants, each a computer hard drive containing approximately
534,756 documents in response to their initial document requests. On November 5, the SEC
provided all Defendants its privilege log regarding that production. On December 12, 2018, the
SEC sent Defendants approximately 325 additional documents in response to their initial
document requests and, on February 1, 2019, sent Defendants a privilege log for that second
document production.
         Case 1:17-cv-05821-LGS Document 126 Filed 08/29/19 Page 2 of 5
Hon. Lorna G. Schofield
August 29, 2019
Page 2

        On October 10, 2018, Defendant Mirman sent the SEC his written responses and
objections to the SEC’s first document requests, and on November 21, his supplemental written
responses and objections. Also on November 21, Mirman sent the SEC approximately 227
documents (in electronic format) in response to the SEC’s initial document requests.

        On October 17, 2018, the Genovese Defendants sent the SEC their written responses and
objections to the SEC’s document requests. On December 11, 2018, the Court ordered the
Genovese Defendants to produce responsive documents to the SEC by January 7, 2019, and on
January 7, the Court granted the Genovese Defendants’ motion for an extension of time (until
January 14) to produce documents to the SEC, (DE 73). On January 10, 2019, however, the
Court stayed this case due to the government shutdown (DE 79). On January 23, 2019, the
Genovese Defendants produced 1,880 documents to the SEC in electronic format.

       On September 10, 2018, the Genovese Defendants sent Mirman their First Request for
the Production of Documents. Mirman responded and agreed to produce any non-privileged
documents that not already produced by the SEC.

         On October 16 and 17, 2018, and on March 15, 2019, the SEC sent document subpoenas
to six of the individuals upon whom Defendants then claimed to have relied for legal or other
advice.1 Those individuals responded as follows: Robert Bursky made a partial production of
approximately 100 pages of documents on November 21 and 23, 2018; 2 Joseph Castellano
provided three documents on or about November 15 and 19, 2018; Marco Markin provided
approximately 21 pages of documents on November 14, 2018; Charles Pearlman provided 66
documents on November 16, 2018; and Michael Egan responded on March 15, 2019 that he does
not possess documents responsive to his subpoena. On March 18, 2019, the sixth individual,
Richard Nummi, responded by stating that, other than documents he produced during the SEC’s
pre-litigation investigation, he does not possess any additional documents responsive to the
SEC’s document subpoena.3 On March 29, 2019, the SEC sent a document subpoena to former
JTF Investment Banking Managing Director Daniel Guilfoile, requesting production by April 11.
Mr. Guilfoile produced responsive documents on April 16, 2019. On April 25, 2019, the
Commission issued a subpoena for certain of Mr. Guilfoile’s bank records, and the bank
produced responsive records on June 7, 2019.



1
  Defendant Mirman subsequently stated that he may have relied on one or more of the following
individuals: Robert Bursky, Joseph Castellano, Richard Nummi, and Michael Egan. The Genovese
Defendants have since settled with the SEC.
2
 Mr. Bursky is a former counsel to John Thomas Financial (“JTF”), and he produced certain documents,
but initially withheld others on grounds of JTF’s potential attorney-client privilege.
3
  In separate correspondence, Mr. Nummi indicated to the SEC that he does possess previously-
unproduced correspondence between himself and counsel for Defendant Mirman regarding a declaration
that Mr. Nummi previously provided to Mirman. The SEC intends to question Mr. Nummi further
regarding any such additional correspondence.

                                                  2
         Case 1:17-cv-05821-LGS Document 126 Filed 08/29/19 Page 3 of 5
Hon. Lorna G. Schofield
August 29, 2019
Page 3

       On March 15 and 18, 2019, Anastasios Belesis, Managing Member of ATB Holdings,
LLC, JTF’s owner, waived attorney-client privilege concerning JTF’s dealings concerning the
stock of Liberty Silver Corporation (“LBSV”), the stock at issue in this case. That waiver
prompted the following additional document productions. On April 4 and 15, 2019, Mr. Bursky
produced a total of 29 additional pages of documents previously withheld on privilege grounds.
On March 29, 2019, Defendant Mirman produced approximately 100 documents previously
withheld on privilege grounds. On April 12, 2019, Mr. Mirman additionally produced previously
withheld text messages. Mr. Mirman is not currently withholding any documents on the basis of
any potential attorney-client privilege of JTF. In addition, after diligent investigation and
inquiry, Mr. Mirman does not believe that he is in possession of any additional text messages
responsive to the SEC’s requests. On April 2, 2019, the SEC produced 13,913 documents
obtained from JTF, and Messrs. Belesis and Nummi, which the SEC previously had segregated
as potentially privileged. The SEC has produced to Defendants all documents received to date
from the subpoenaed third parties.

        B.     Interrogatories and Requests to Admit

        On May 3, 2019, Defendants served their first sets of interrogatories on the SEC; Mirman
served his first set of requests to admit on the SEC; and the SEC served its first sets of
interrogatories and requests to admit on Defendants. On June 11 and 12, 2019, the SEC and
Mirman served their responses to the SEC’s and Mirman’s interrogatories and requests to admit.
The Genovese Defendants’ interrogatory requests to the SEC were rendered moot by their
subsequent settlement with the SEC, and for this reason, the SEC did not respond to those
interrogatories.4

        C.      Deposition Discovery

        On May 22, 2019, the Court issued a temporary stay of deposition discovery, pending
finalization of the SEC settlement with the Genovese Defendants. Prior to that stay, the SEC had
completed three depositions in this case. On July 1, the Court entered the SEC/Genovese
Defendants settlement. On July 15, 2019, the Court issued its Third Amended Civil Case
Management Plan, which includes a November 1, 2019 fact discovery deadline. By subsequent
agreement of the remaining parties – the SEC and Defendant Mirman – the SEC has rescheduled
its seven remaining depositions, and Mirman has rescheduled his two additional depositions, on
dates between now and November 1, 2019.




4
 On May 22, 2019, the Court granted the parties’ joint request to stay deposition discovery, and written
discovery with the Genovese Defendants, pending the SEC’s and Court’s authorization of the proposed
settlement between the SEC and Genovese Defendants. The Court entered that settlement on July 1, 2019.



                                                   3
         Case 1:17-cv-05821-LGS Document 126 Filed 08/29/19 Page 4 of 5
Hon. Lorna G. Schofield
August 29, 2019
Page 4

II.    Procedural History of this Case

       On August 1, 2017, the SEC filed its Complaint in this case. (DE 1 & 5.) On February 2,
2018, Defendants moved to dismiss the Complaint, and that motion was fully briefed by March
22, 2018. (DE 22-30.) On June 29, 2018, the Court denied Defendants’ motions to dismiss (DE
31). On July 13, 2018, Defendants filed their Answers to the Complaint (DE 33-34.)

      On July 19, 2018, the Court issued its original Civil Case Management Plan and
Scheduling Order in this case. (DE 36.)

       On August 3, 2018, after discussion with SEC counsel, the Genovese Defendants
voluntarily withdrew their Sixth Affirmative Defense from their Answer (which alleged that the
SEC’s “equitable claims are barred, in whole or in part, by the doctrine of laches”).

       Also on August 3, the SEC requested a pre-motion conference regarding its proposed
motion to strike certain of Defendant Mirman’s alleged affirmative defenses from his Answer,
and Mirman filed his response letter on August 8, 2018. (DE 41 & 48.) On September 5, 2018,
the Court held a pre-motion conference, after which the SEC determined to reserve its motion in
the event that Defendant Mirman’s discovery requests in support of those defenses prejudiced
the SEC.

         On December 6, 2018, the SEC requested a pre-motion conference regarding its proposed
motion to compel Defendant Mirman to produce certain documents he is withholding on the
basis of potential attorney-client privilege of JTF. (DE 64.) On January 4, 2019, in response to
that motion – and after hearing argument from the SEC and Mirman at a December 11 status
conference – the Court issued an Order to Show Cause requiring any “entity or person
-- including JTF -- that intends to assert the attorney-client privilege or other privilege or
protection regarding the Communications [at issue] to prevent their disclosure in this litigation”
to “file by January 18, 2019, a letter stating the basis for such privilege,” and to appear at a
January 24 hearing (and further stating that, if “no such letters are filed, the hearing will be
cancelled”). (DE 71.) Due to the January 2019 government shutdown, the Court subsequently
rescheduled the order-to-show-cause hearing, ultimately to March 19, 2019 (DE 93). As noted
above, on March 15 and 18, 2019, Mr. Belesis waived JTF’s attorney-client privilege concerning
LBSV stock, and the Court cancelled the March 19 Order to Show Cause hearing.

      Immediately after its December 11 status conference, the Court issued an Amended Civil
Case Management Plan and Scheduling Order. (DE 67.)

        On January 9, 2019, the SEC moved to stay this case, pending the end of the Federal
Government shutdown (DE 74). On January 10, the Genovese Defendants filed an opposition to
that motion, to request the Court either to strike the SEC’s notice of depositions or otherwise
afford all counsel ample time to coordinate depositions. (DE 75). The SEC filed a reply the same
day. (DE 76.) On January 10, 2019, the Court stayed this case pending the end of the government
shutdown (which ended January 25) and adjourned the noticed depositions until the parties could
confer after the government shutdown. (DE 79). Also on January 10, in response to the SEC’s

                                                4
         Case 1:17-cv-05821-LGS Document 126 Filed 08/29/19 Page 5 of 5
Hon. Lorna G. Schofield
August 29, 2019
Page 5

letter motion, Magistrate Judge Parker rescheduled the Court settlement conference in this case
from January 24 to April 15, 2019. (DE 78.)

       On February 12, 2019, on joint request of the parties, the Court issued its Second
Amended Civil Case Management Plan and Scheduling Order, resetting all pretrial dates,
including the close of fact discovery (June 14, 2019) and the close of expert discovery
(September 13, 2019). (DE 87.)

       On May 22, 2019, the Court granted the parties’ joint request to stay deposition discovery
– and all written discovery as to the Genovese Defendants – pending the SEC’s review of the
then-pending settlement agreement-in-principle between the SEC and the Genovese Defendants.
The SEC subsequently authorized that settlement, which the Court entered on July 1, 2019. On
July 15, 2019, with joint input from the remaining parties, the Court issued its Third Amended
Civil Case Management Plan, which includes a November 1, 2019 fact discovery deadline.

III.   The Parties’ Plans to Meet Court-Ordered Discovery Deadlines

        The parties have completed virtually all anticipated document discovery, and remaining
fact discovery primarily concerns depositions. As noted above, in coordination with Defendant
Mirman, the SEC and Mirman have rescheduled a total of nine remaining depositions, to be
completed by the close of fact discovery, November 1, 2019.

                                            Respectfully submitted,
                                            /s/
                                            Jack Kaufman,
                                            Senior Trial Counsel

cc:    Counsel for Defendant Abraham Mirman, via ECF.




                                                5
